             Case 1:18-cv-12269-ER Document 19 Filed 02/14/19 Page 1 of 1


                                                                          Littler Mendelson, PC
                                                                          1300 IDS Center
                                                                          80 South 8th Street
                                                                          Minneapolis, MN 55402.2136




                                                                          John H. Lassetter
February 14, 2019                                                         612.313.7648 direct
                                                                          612.630.1000 main
                                                                          jlassetter@littler.com



Hon. Edgardo Ramos
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 619
New York, NY 10007

Re:       Furman v. Godiva Chocolatier, Inc.
          Case No. 1:18-cv-12269-ER

Dear Judge Ramos:

Per the Court’s Mediation Referral Order (Dkt. 15), the parties jointly write to advise the Court that they
have agreed to have Michael Young of JAMS serve as the mediator in this matter. The parties are working
on scheduling the mediation and will submit a letter advising the Court of the date of the mediation when
it is scheduled.

We thank the Court for its attention to this matter.

Sincerely,

s/ John H. Lassetter                                     s/ Michael Palitz

John H. Lassetter                                        Michael Palitz

JHL/pgk

FIRMWIDE:162460692.1 101042.1001
